Day, J.
The board, of supervisors have the general supervision over the highways in a county, with power to establish and change them, as by law provided. Code, section 920. Bridges erected or maintained by the public constitute parts of the highways. Code, section 1001. It cannot be doubted that the board of supervisors may in their discretion erect or refuse to erect a new bridge.
If no bridge had ever been erected at the point in question, it would scarcely be claimed that at the suit of a private individual the board could be compelled to construct one. The case at bar is not different in principle from the one supposed.
The bridge has fallen down, so that the road is impassable until a new bridge is erected. The board of supervisors have acted upon the matter, and have refused to make any appropriation for the re-building of the bridge. They have exercised the discretion with which the law invests them, and this discretion it is not competent for courts, through the writ of mandamus, to control. Code, section 3373.
It would be a novelty if, after a board of supervisors have ' determined that the public interests do not require the erection of a bridge, the District or Circuit Court should, upon the application of a private individual, overrule that decision, and through a commissioner appointed by the court assume the construction of bridges, at the cost of the county, as the court was asked to do in this case.
Without further elaboration, it may safely be asserted that no precedent can be furnished for such a course, and that it can be justified upon no legal principle. The demurrer was properly sustained.
Affirmed.